Holderman, J. On November 19, 1969, claimant, Southern Illinois University, filed a complaint in this Court seeking an award in the amount of $90.50 for services rendered to the Division of Vocational Rehabilitation. The record consists of the following: 1. Complaint 2. Stipulation 3. Joint motion of claimant and respondent for leave to waive the filing of briefs 4. Order of the Chief Justice granting the joint motion of claimant and respondent for leave to waive the filing of briefs The facts appear to be that claimant, Southern Illinois University, rendered services to the Division of Vocational Rehabilitation to one Janet C. Conley of Alton, Illinois. Claimant contends that the amount due is for tuition and fees for the Spring Quarter of 1969. The Court, therefore, finds that services were rendered at the request of the Division of Vocational Rehabilitation, and that respondent has agreed to pay the said amount of $90.50. An award is, therefore, made herewith to claimant, Southern Illinois University, in the amount of $90.50.